

EXECUTIVE EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of October 29, 2007
(“Effective Date”) by and between INNOVATIVE CARD TECHNOLOGIES, INC., a Delaware
corporation (the “Company”), and CHARLES M. CAPORALE (“Executive”), with
reference to the following facts:


A. Innovative Card Technologies, Inc., a Delaware corporation (the “Company”),
is a public company that develops and markets secure powered cards for payment,
identification, physical and logical access applications.


B. The Company desires to employ the Executive, and the Executive desires to be
employed by the Company.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:
 
1.  Employment. The Company hereby employs Executive and Executive hereby
accepts such employment upon the terms and conditions hereinafter set forth.
Irrespective of the date on which this Agreement is executed, Executive’s date
of employment with the Company is October 29, 2007.
 
2.  Duties. Subject to the terms and provisions of this Agreement, Executive is
hereby employed by the Company as Chief Financial Officer of the Company.
Executive shall have full responsibility and authority for such duties as
customarily are associated with service as Chief Financial Officer of the
Company at the direction of the Chief Executive Officer of the Company (the
“CEO”). Executive shall faithfully and diligently perform such duties assigned
to Executive and shall report directly to the CEO.
 
3.  Scope of Services. Executive shall devote substantially all of his business
time, attention, energies, skills, learning and efforts to the Company’s
business.
 
4.  Term. Subject to prior termination of this Agreement as hereinafter
provided, the term of this Agreement shall commence on the Effective Date and
shall continue for one (1) year thereafter, unless earlier terminated as
provided in this Agreement; provided, however that the Term may be extended only
upon mutual written consent of the parties for additional one-year terms.
 
5.  Compensation.
 
5.1  Salary. Executive's annual compensation ("Base Compensation") under this
Agreement shall be $180,000 per year, prorated for any partial year, commencing
upon the Effective Date.  The Base Compensation shall be payable in equal
bi-monthly installments on the fifteenth and end of each month.  Notwithstanding
the foregoing, the base compensation shall be increased to $200,000 per year
starting on March 1, 2008 and be retroactive to January 1, 2008.  Executive
shall be entitled to receive a lump sum "catch up" payment (equal to the monthly
difference between $180,000 and $200,000 (annually) of $1,666.67.) for any pay
periods from January 1, 2008 to March 1, 2008.
 
1

--------------------------------------------------------------------------------

Employment Agreement - Charles Caporale

 
5.2  Bonus. No later than the end of the one year term of this Agreement (and
irrespective of whether the Agreement is or is not renewed for an additional one
year term), Executive shall be paid a bonus in an amount not to exceed one
hundred percent (100%) of Executive’s Base Compensation then in effect based on
the Executive’s achievement of appropriate performance criteria. The
determination of the total bonus amount shall be split into two sets of
performance criteria. First, fifty percent (50%) of the bonus amount will be
based on the achievement by Executive of the criteria set forth in Section 5.4
below for stock option milestones. The Executive shall be entitled to receive
this portion of the bonus amount once such option milestones are achieved.
Executive shall be paid the bonus without further action on the part of
Executive or the Company. The remaining balance of the bonus will be based on
performance criteria, which will be determined by the Company’s Chief Executive
Officer and shall be negotiated with Executive within one month of the execution
of this Agreement. Executive will be paid the second half of the bonus after the
Company’s Chief Executive Officer makes a good faith determination that
Executive has met the agreed upon performance criteria. Such evaluation shall be
conducted any time after the performance criteria have been met but not later
than the end of the one year term of this Agreement. Executive shall be given
the opportunity to meet with the Board and Chief Executive Officer to discuss
the evaluation and provide input. If Executive believes that the Board and Chief
Executive Officer did not evaluate Executive’s performance in good faith,
Executive shall have the right to submit the matter for arbitration under
Section 13.3 below. Payment of the bonus, if any, shall be subject to all
appropriate federal and state income and employment taxes. Any bonus due shall
be paid to Executive in a lump sum within 30 days of the date performance
criteria are met, but not later than 30 days of the one year term of this
Agreement. Notwithstanding the foregoing, the bonus for Milestone A defined
below (the “Money Raise” milestone) will be prorated and paid on March 31, 2008,
based on the amount raised divided by $8 Million. If additional monies are
raised, the bonus will be prorated and paid within 30 days of the raise, up to
100% of the milestone, less any amounts previously paid
 
5.3  Expenses. The Company shall reimburse Executive for all reasonable
business, entertainment and travel expenses actually incurred or paid by
Executive in the performance of his services on behalf of the Company, in
accordance with the Company’s expense reimbursement policy as from time to time
in effect. Executive shall receive a $400 monthly allowance for commuting
expenses for a period of nine (9) months commencing on the date of Executive’s
employment.
 
5.4  Options. The Executive shall be eligible to participate in the Company’s
Stock Incentive Plan, and receive option grant(s) thereunder for the purchase of
common stock of the Company (“Options” or “Option”) at the discretion of the
Board of Directors. The Executive shall receive an initial issuance of two
hundred thousand (200,000) Options to be issued and priced at the closing price
on March 27, 2008 subject to formal approval of the option grants by the
Company’s Board of Directors. Vesting of the Options granted to the Executive
pursuant to this Section 5.4 shall be triggered on the achievement by the
Executive or the Company, as appropriate,, of the following business milestones
within one year from the Effective Date of this Agreement: (a) the Company
raises additional capital in the sum of no less than $8.0 million
(US$8,000,000.00) gross proceeds in any capital raising transaction or series of
capital raising transactions, public or private; (b) timely submission by the
Company with the Securities Exchange Commission (“SEC”) during the initial one
year term of this Agreement of all periodic reports under the 1934 Exchange Act
and all filings under the 1933 Act (unless the failure to make any such filing
on time is due to factors or reasons outside of Executive’s control, for
example, failure of the Company’s outside auditors to complete their work on
time) and compliance with the rules and regulations of the Nasdaq Stock Market
as regards financial reporting and other matters within the purview of the
Company’s CFO; (c) the achievement of specific performance criteria related to
Executive’s management of the Company’s financial affairs which are within the
purview of Executive’s position as the Company’s Chief Financial Officer; and
(d) [corporate governance to be determined]. The specific performance criteria
under clauses (c) and (d) will be determined by the Company’s Chief Executive
Officer and shall be negotiated with Executive within one month of the execution
of this Agreement. The Company’s Chief Executive Officer will determine in good
faith when Executive has met the agreed upon performance criteria. Such
evaluation shall be conducted when the milestone is achieved but no later than
at the end of the one year term of this Agreement and Executive shall be given
the opportunity to meet with the Board and Chief Executive Officer to discuss
the evaluation and provide input. If Executive believes that the Board and Chief
Executive Officer did not evaluate Executive’s performance in good faith,
Executive shall have the right to submit the matter for arbitration under
Section 13.3 below. Upon achievement of each of the aforementioned four
milestones, 25% of the Options (50,000 options per milestone) shall vest
pursuant to the following schedule: 50% at achievement of the milestone (i.e.
25,000 options); 25% at the expiration of twelve (12) months following
achievement of the milestone (i.e. 12,500 options); and 25% at the expiration of
twenty-four (24) months following achievement of milestones (i.e. the remaining
12,500 options). Notwithstanding the foregoing, all Options will vest 100% in
the event of a termination of Executive by the Company without cause. In
addition and notwithstanding the foregoing, 50,000 Options will vest pursuant to
the vesting schedule above no later than March 31, 2008 for achievement of
milestone (a) - Money Raise.”
 
2

--------------------------------------------------------------------------------

Employment Agreement - Charles Caporale

 
5.5  Vacation. Executive shall be entitled to four (4) weeks paid vacation per
year, to be taken at such times as may be approved by the Company’s CEO or its
designee. The Executive shall be entitled to carry forward from year to year
unused vacation days and shall be entitled to compensation therefore upon
termination of employment.
 
5.6  Other Rights and Benefits. Executive and his dependents (identified as
Katherine Caporale (spouse)) shall receive all medical, dental, vision,
short/long term disability and drug prescription insurance through the Company’s
group plan of insurance or reimbursement for private insurance, including any
COBRA coverage available to Executive, or private insurance if such COBRA
coverage ceases to be available, at Executive’s option.  
 
6.  Taxation of Payments and Benefits. The Company shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required to make such deductions, withholdings and tax reports.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Agreement shall be construed to require the
Company to make any payments to compensate the Executive for any adverse tax
effect associated with any payments or benefits or for any deduction or
withholding from any payment or benefit.
 
 
3

--------------------------------------------------------------------------------

Employment Agreement - Charles Caporale

 
7.  Termination. Executive’s employment may be terminated as follows:
 
7.1  Termination for Death. Executive’s employment shall terminate immediately
upon Executive’s death.
 
7.2  Termination Upon Disability. Executive’s employment shall terminate if
Executive should become totally and permanently disabled. For purposes of this
Agreement, Executive shall be considered “totally and permanently disabled” if
Executive is treated as permanently “disabled” under any permanent disability
insurance policy maintained by the Company and is entitled to full benefits
payable under such policy upon a total and permanent disability. In the event
any such policy is either not in force or the benefits are not available under
such policy, then “total and permanent disability” shall mean the inability of
Executive, as a result of substance abuse, any mental, nervous or psychiatric
disorder, or physical condition, injury or illness to perform substantially all
of his current duties on a full-time basis for a period of six (6) consecutive
months, as determined by a licensed physician selected by the Board.
 
7.3  Termination by Company for “Cause”. The Company may terminate this
Agreement for “Cause” upon three days written notice so long as the Company has
given Executive written notice describing the Cause pursuant to subsections (c)
and/or (e) and Executive has not cured such Cause within a reasonable time, but
no less than 20 days. For purposes of this Agreement, “Cause” shall mean the
existence or occurrence of any of the following:
 
(a)  Executive’s conviction for or pleading of nolo contendre to any felony
involving the Company or moral turpitude.
 
(b)  Executive’s misappropriation of Company assets.
 
(c)  Executive’s willful violation of a Company policy or a directive of the
Board previously delivered to him in writing.
 
(d)  Executive’s material breach of his obligations, warranties or
representations set forth in this Agreement.
 
(e)  Any willful neglect or material breach of duty by Executive under this
Agreement, or any material failure by Executive to perform under this Agreement.
 
8.  Change in Control. For purposes of this Agreement, a “Change in
Control” means a change in ownership or control of the Company after the
Effective Date effected through any of the following:
 
(a)  the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company's outstanding securities pursuant
to a tender or exchange offer made directly to the Company's stockholders;
 
4

--------------------------------------------------------------------------------

Employment Agreement - Charles Caporale

 
(b) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members ceases
by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period, or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time such
election or nomination was approved by the Board, or


(c) a merger or consolidation in which securities possessing at least fifty
percent (50%) of the total combined voting power of the Company's outstanding
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction, or the sale,
transfer or other disposition of all or substantially all of the Corporation's
assets or a complete liquidation or dissolution of the Corporation.
 
If this Agreement is not assumed and a new agreement with the same role, title
and responsibilities is not secured for a minimum new period of one year, within
90 days upon a Change in Control, Company shall provide Executive with a lump
sum payment equal to six (6) months of Base Compensation as in effect on the
date of the Change in Control, less all appropriate federal and state income and
employment taxes, promptly upon such Change in Control. In addition, all Options
issued to Executive prior to the Change of Control shall vest immediately and
become exercisable.
 
9.  Effect of Termination. If the Executive’s employment is terminated by
Executive without Cause or terminated by the Company for Cause, death or a
disability of Executive, Executive shall not be entitled to any severance pay or
other benefits, except as mandated by law. In the event the Company terminates
Executive’s employment without “Cause,” Executive shall be entitled to receive a
lump sum payment equal to 50% of Executive’s salary then in effect within five
(5) business days following written notification of such termination, less all
appropriate federal and state income and employment taxes. In addition, if
Executive is terminated by the Company without “Cause,” (i) all Options issued
to Executive prior to the termination without “Cause” shall vest immediately and
become exercisable; and (ii) Executive shall be paid fifty percent (50%) of the
bonus not already received specified in Section 5.2 above.
 
10.  Representations and Warranties. Executive hereby represents and warrants to
Company that as of the date of execution of this Agreement: (i) this Agreement
will not cause or require Executive to breach any obligation to, or agreement or
confidence with, any other person; (ii) Executive is not representing, or
otherwise affiliated in any capacity with, any other lines of products,
manufacturers, vendors or customers of the Company; and (iii) Executive has not
been induced to enter into this Agreement by any promise or representation other
than as expressly set forth in this Agreement.
 
11.  Non-Solicitation and Non-Competition.
 
5

--------------------------------------------------------------------------------

Employment Agreement - Charles Caporale

 
11.1  Non-Solicitation of Employees. Executive agrees that he will not, while
employed by the Company and for a period of two (2) years following termination
of such employment:
 
(a)  directly solicit, encourage, or take any other action which is intended to
induce any other employee of the Company to terminate his or her employment with
the Company; or
 
(b)  directly interfere in any manner with the contractual or employment
relationship between the Company and any such employee of the Company.
 
The foregoing shall not prohibit Executive or any entity with which Executive
may later be affiliated from hiring a former or existing employee of the Company
or any of its subsidiaries, provided that such hiring does not result from the
direct actions of Executive. For purposes of this Section, any reference to the
Company shall include all of the Company’s Affiliates. As used herein,
“Affiliate” means any person or entity controlling, controlled by or under
common control with another person or entity.
 
11.2  Non-Solicitation of Customers with respect to Competitive Business
Activity. Executive agrees that he will not, while employed by the Company,
directly or indirectly, whether for his own account or for the account of any
other individual or entity, solicit the business or patronage of any customers
of the Company with respect to products and/or services directly related to a
Competitive Business Activity. “Competitive Business Activity” shall mean
engaging in, whether independently or as an employee, agent, consultant,
advisor, independent contractor, partner, stockholder, officer, director or
otherwise, any business which is materially competitive with the business of the
Company as conducted or actively planned to be conducted by the Company during
his employment by it, provided that Executive shall not be deemed to engage in a
Competitive Business Activity solely by reason of (i) owning 5% or less of the
outstanding common stock of any corporation if such class of common stock is
registered under Section 12 of the Securities Exchange Act of 1934, or (ii)
after the termination of his employment by the Company, being employed by or
otherwise providing services to a corporation having total revenue of at least
$500 million (or such lower number as may be agreed by the Board) so long as
such services are provided solely to a division or other business unit of such
corporation which does not engage in a business which is then competitive with
the business of the Company.
 
11.3  Non-Competition. Without the prior written consent of the CEO, during the
period of employment with the Company, Executive will not, directly or
indirectly, engage in any employment, occupation, consulting or other business
activity in competition with the Company. Executive acknowledges and agrees that
such conduct would violate the duty of loyalty owed by Executive to the Company.
Employee agrees to promptly disclose to the CEO, in writing, any business
opportunities that are presented to him or her in his or her capacity as an
employee of the Company which are of a similar nature to the Company’s current
business or business which, to Executive’s knowledge, the Company proposes to
engage in.


Executive further acknowledges and agrees that, during the course of performing
services for the Company, the Company will furnish, disclose or make available
to Executive confidential and proprietary information related to the Company’s
business and that such confidential information has been developed and will be
developed by the Company through the expenditure by the Company of substantial
time, effort and money and that all such confidential information could be used
by Executive to harm the Company or adversely impact its operations.
Accordingly, the Executive hereby agrees, in consideration of the Company’s
agreement to hire Executive and to pay the Employee’s compensation for services
rendered to the Company and in view of the position of trust to be held by
Executive and the confidential nature and proprietary value of the information
which the Company may share with Executive, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, as
follows:
 
6

--------------------------------------------------------------------------------

Employment Agreement - Charles Caporale

 
For a period of one (1) year following the expiration or termination of the
Agreement (the “Restricted Term”), whether such termination is voluntary,
involuntary or with or without cause, Executive shall not, without the prior
written consent of the Company, for the Executive for his own account or on
behalf of any other, directly or indirectly, either as principal, agent,
stockholder, employee, consultant, representative or in any other capacity,
solicit, divert or appropriate or attempt to solicit, divert or appropriate, for
the purpose of providing services, any customers or patrons of the Company, or
any prospective customers or patrons with respect to which the Company has
targeted or developed during the Term.


Executive further recognizes and acknowledges that the specified restrictions in
this paragraph are reasonable, legitimate and fair to Executive in light of the
Company’s need to market its services in a large geographic area in order to
have a sufficient customer base to make the Company’s business profitable.
 
If any part of this section should be determined by a court of competent
jurisdiction to be unreasonable in duration or scope, then this section is
intended to and shall extend only for such period of time, in such area and with
respect to such activity as is determined to be reasonable.


12.  Confidentiality and Invention Assignment. In connection with this
Agreement, Executive agrees to execute and acknowledges his employment shall be
bound by the Company’s Confidentiality and Invention Assignment Agreement. The
terms of such Confidentiality and Invention Assignment Agreement are
incorporated herein by this reference and Executive acknowledges and agrees that
its terms and conditions constitute materials terms of this Agreement.
 
13.  Miscellaneous.
 
13.1  Section Headings. The section headings or captions in this Agreement are
for convenience of reference only and do not form a part hereof, and do not in
any way modify, interpret or construe the intent of the parties or affect any of
the provisions of this Agreement.
 
13.2  Survival. The obligations and rights imposed upon the parties hereto by
the provisions of this Agreement which relate to acts or events subsequent to
the termination of this Agreement shall survive the termination of this
Agreement and shall remain fully effective thereafter, including without
limitation the obligations of Executive with to any Confidentiality or Invention
Assignment obligations under Section 12.
 
7

--------------------------------------------------------------------------------

Employment Agreement - Charles Caporale

 
13.3  Arbitration.
 
(a)  Any claim, dispute or other controversy (a “Controversy”) relating to this
Agreement shall be settled and resolved by binding arbitration in Los Angeles
County, California before a single arbitrator under the Employment Rules of the
American Arbitration Association (“AAA”) in effect at the time a demand for
arbitration is made. If there is any conflict between the AAA rules and this
arbitration clause, this arbitration clause will govern and determine the rights
of the parties. The Parties to this Agreement (the “Parties”) shall be entitled
to full discovery regarding the Controversy as permitted by the California Code
of Civil Procedure. The arbitrator’s decision on the Controversy shall be a
final and binding determination of the Controversy and shall be fully
enforceable as an arbitration award in any court having jurisdiction and venue
over the Parties. The arbitrator shall also award the prevailing Party any
reasonable attorneys’ fees and reasonable expenses the prevailing Party incurs
in connection with the arbitration, and the non-prevailing Party shall pay the
arbitrator’s fees and expenses. The arbitrator shall determine who is the
prevailing Party. Each Party also agrees to accept service of process for all
arbitration proceedings in accordance with AAA’s rules.
 
(b)  The obligation to arbitrate shall not be binding upon either party with
respect to requests for temporary restraining orders, preliminary injunctions or
other procedures in a court of competent jurisdiction to obtain interim relief
when deemed necessary by such court to preserve the status quo or prevent
irreparable injury pending resolution by arbitration of the actual dispute
between the Parties.
 
(c)  The provisions of this Section shall be construed as independent of any
other covenant or provision of this Agreement; provided that, if a court of
competent jurisdiction determines that any such provisions are unlawful in any
way, such court shall modify or interpret such provisions to the minimum extent
necessary to have them comply with the law.
 
(d)  This arbitration provision shall be deemed to be self-executing and shall
remain in full force and effect after expiration or termination of this
Agreement. In the event either party fails to appear at any properly noticed
arbitration proceeding, an award may be entered against such party by default or
otherwise notwithstanding said failure to appear.
 
13.4  Severability. Should any one or more of the provisions of this Agreement
be determined to be illegal or unenforceable in any relevant jurisdiction, then
such illegal or unenforceable provision shall be modified by the proper court,
if possible, but only to the extent necessary to make such provision
enforceable, and such modified provision and all other provisions of this
Agreement shall be given effect separately from the provision or portion thereof
determined to be illegal or unenforceable and shall not be affected thereby;
provided that, any such modification shall apply only with respect to the
operation of this Agreement in the particular jurisdiction in which such
determination of illegality or unenforceability is made.
 
13.5  Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of any such provision, nor prevent
such party thereafter from enforcing such provision or any other provision of
this Agreement. The rights granted both parties herein are cumulative and the
election of one shall not constitute a waiver of such party’s right to assert
all other legal remedies available under the circumstances.
 
8

--------------------------------------------------------------------------------

Employment Agreement - Charles Caporale

 
13.6  Parties in Interest. Nothing in this Agreement, except as expressly set
forth herein, is intended to confer any rights or remedies under or by reason of
this Agreement on any persons other than the parties to this Agreement and the
successors, assigns and affiliates of the Company, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third person to any party to this Agreement, nor shall any provision give any
third person any right of action over or against any party to this Agreement.
 
13.7  Assignment. The rights and obligations under this Agreement shall be
binding upon, and inure to the benefit of, the heirs, executors, successors and
assigns of Executive and the Company. Except as specifically provided in this
Section 13, neither the Company nor Executive may assign this Agreement or
delegate their respective responsibilities under this Agreement without the
consent of the other party hereto. Upon the sale, exchange or other transfer of
substantially all of the assets of the Company, the Company shall assign this
Agreement to the transferee of such assets. No assignment of this Agreement by
the Company shall relieve the Company of, and the Company shall remain obligated
to perform, its duties and obligations under this Agreement, including, without
limitation, payment of the Base Compensation set forth in Section 5, above.
 
13.8  Attorneys’ Fees. In the event of any Controversy, suit, action or
arbitration to enforce any of the terms or provisions of this Agreement, the
prevailing party shall be entitled to its reasonable attorneys’ fees and costs.
The foregoing entitlement shall also include attorneys’ fees and costs of the
prevailing party on any appeal of a judgment and for any action to enforce a
judgment.
 
13.9  Modification. This Agreement may be modified only by a contract in writing
executed by the parties to this Agreement against whom enforcement of such
modification is sought.
 
13.10  Prior Understandings. This Agreement contains the entire agreement
between the parties to this Agreement with respect to the subject matter of this
Agreement, is intended as a final expression of such parties’ agreement with
respect to such terms as are included in this Agreement, is intended as a
complete and exclusive statement of the terms of such agreement, and supersedes
all negotiations, stipulations, understandings, agreements, representations and
warranties, if any, with respect to such subject matter, which precede or
accompany the execution of this Agreement.
 
13.11  Interpretation. Whenever the context so requires in this Agreement, all
words used in the singular shall be construed to have been used in the plural
(and vice versa), each gender shall be construed to include any other genders,
and the word “person” shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.
 
9

--------------------------------------------------------------------------------

Employment Agreement - Charles Caporale

 
13.12  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
13.13  Applicable Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed under, and governed by, the laws of the
State of California without giving effect to conflict of laws provisions.
 
13.14  Drafting Ambiguities. Each party to this Agreement has reviewed and
revised this Agreement. Each party to this Agreement has had the opportunity to
have such party’s legal counsel review and revise this Agreement. The rule of
construction that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or of any
amendments or exhibits to this Agreement.
 


 
[Signature Page Follows]
 
10

--------------------------------------------------------------------------------

Employment Agreement - Charles Caporale


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates
indicated below.



       
THE COMPANY:


INNOVATIVE CARD TECHNOLOGIES, INC.
a Delaware corporation
 
   
   
 
Dated: March 27, 2008
By:   /s/ Steve Delcarson  

--------------------------------------------------------------------------------

Steve Delcarson, CEO    





        EXECUTIVE:  
          
   
  Dated: March 27, 2008 /s/ Charles
Caporale                                                                           
  CHARLES CAPORALE            

11

--------------------------------------------------------------------------------

Employment Agreement - Charles Caporale




